Citation Nr: 1603694	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and H.C.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claim for service connection.  

In December 2015, the Veteran and his cousin, H.C., testified at a Board hearing.

The issue of entitlement to service connection for tinnitus has been raised by the record at the Veteran's December 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's current bilateral hearing loss is related to his history of in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The results of a February 2011 VA examination show that the Veteran currently suffers from bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The current disability criterion is met.  

The Veteran did not complain of or seek treatment for bilateral hearing loss during his active service, nor was he diagnosed as suffering from this disability during his active service.  A comparison of audiometric testing from the Veteran's September 1974 enlistment examination and his September 1978 separation examination did not show a threshold shift.  

That said, the Veteran's DD-214 reflects a military occupational specialty of "cannon crewman" and shows that he was attached to a field artillery battalion.  In letters to the RO and at his hearing, the Veteran described his in-service noise exposure.  In his February 2013 substantive appeal, for instance, the Veteran stated that he fired 155 mm guns without hearing protection.  At his December 2015 hearing, the Veteran stated that he was in close proximity to large guns, and that he often did not have time to use hearing protection.  The Veteran is competent to describe his in-service noise exposure, and the Board finds his statements and testimony to be credible.  The in-service incurrence criterion is met.  

The remaining question is whether the Veteran's current bilateral hearing loss and tinnitus are related to his active service.  The examiner who conducted the Veteran's February 2011 VA examination determined that it is less likely than not that the Veteran's current hearing loss is related to his active service.  She concluded that, because there was no evidence of diminution of hearing during the Veteran's active service, his current disability is not related to his in-service noise exposure.  

In briefs of May 2015 and December 2015, the Veteran's representative criticized this opinion, noting that new research indicates that there can be a delay in noise induced hearing loss.  Given this criticism, and in light of the lack of supporting rationale, the Board does not find the February 2011 opinion to be probative.  

In contrast is an August 2011 opinion from a private audiologist, P.E.A.  That audiologist acknowledged that the Veteran did not have a significant hearing loss at the time of his separation.  However, the audiologist stated that the noise exposure [the Veteran] experienced while in the service would make him more likely to have the hearing loss issues is having now."  

Given the positive opinion from the private audiologist, and in light of the Veteran's competent and credible statements and testimony, the Board resolves all reasonable doubt in his favor and concludes that the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  As each criterion of the service connection framework is met, service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


